Guidance on Web Accessibility and the ADA
This guidance describes how state and local governments and businesses open to the public can
make sure that their websites are accessible to people with disabilities as required by the
Americans with Disabilities Act (ADA).
+Learn more about businesses’ and state and local governments’ ADA responsibilities.

Why Website Accessibility Matters
Inaccessible web content means that people with disabilities are denied equal access to
information. An inaccessible website can exclude people just as much as steps at an entrance
to a physical location. Ensuring web accessibility for people with disabilities is a priority for
the Department of Justice. In recent years, a multitude of services have moved online and
people rely on websites like never before for all aspects of daily living. For example,
accessing voting information, finding up-to-date health and safety resources, and looking up
mass transit schedules and fare information increasingly depend on having access to
websites.
People with disabilities navigate the web in a variety of ways. People who are blind may use
screen readers, which are devices that speak the text that appears on a screen. People who are
deaf or hard of hearing may use captioning. And people whose disabilities affect their ability to
grasp and use a mouse may use voice recognition software to control their computers and other
devices with verbal commands.
The ways that websites are designed and set up can create unnecessary barriers that make it
difficult or impossible for people with disabilities to use websites, just as physical barriers like
steps can prevent some people with disabilities from entering a building. These barriers on the
web keep people with disabilities from accessing information and programs that businesses and
state and local governments make available to the public online. But these barriers can be
prevented or removed so that websites are accessible to people with disabilities.

Examples of Website Accessibility Barriers
•

Poor color contrast. People with limited vision or color blindness cannot read text if
there is not enough contrast between the text and background (for example, light gray
text on a light-colored background).

•

Use of color alone to give information. People who are color-blind may not have
access to information when that information is conveyed using only color cues because
they cannot distinguish certain colors from others. Also, screen readers do not tell the
user the color of text on a screen, so a person who is blind would not be able to know
that color is meant to convey certain information (for example, using red text alone to
show which fields are required on a form).

•

Lack of text alternatives (“alt text”) on images. People who are blind will not be able
to understand the content and purpose of images, such as pictures, illustrations, and
charts, when no text alternative is provided. Text alternatives convey the purpose of an
image, including pictures, illustrations, charts, etc.

•

No captions on videos. People with hearing disabilities may not be able to understand
information communicated in a video if the video does not have captions.

•

Inaccessible online forms. People with disabilities may not be able to fill out,
understand, and accurately submit forms without things like:
o Labels that screen readers can convey to their users (such as text that reads
“credit card number” where that number should be entered);
o Clear instructions; and
o Error indicators (such as alerts telling the user a form field is missing or incorrect).

•

Mouse-only navigation (lack of keyboard navigation). People with disabilities who
cannot use a mouse or trackpad will not be able to access web content if they cannot
navigate a website using a keyboard.

When the ADA Requires Web Content to be Accessible
The Americans with Disabilities Act applies to state and local governments (Title II)
and businesses that are open to the public (Title III).

State and local governments (Title II)
Title II of the ADA prohibits discrimination against people with disabilities in all services,
programs, and activities of state and local governments. State and local governments must take
steps to ensure that their communications with people with disabilities are as effective as their
communications with others. Many state and local government services, programs, and
activities are now being offered on the web. These include, for example, things like:
•
•
•
•
•
•
•

Applying for an absentee ballot;
Paying tickets or fees;
Filing a police report;
Attending a virtual town meeting;
Filing tax documents;
Registering for school or school programs; and
Applying for state benefits programs.

A website with inaccessible features can limit the ability of people with disabilities to access a
public entity’s programs, services and activities available through that website—for example,
online registration for classes at a community college.

For these reasons, the Department has consistently taken the position that the
ADA’s requirements apply to all the services, programs, or activities of state and
local governments, including those offered on the web.
Businesses that are open to the public (Title III)
Title III prohibits discrimination against people with disabilities by businesses open to the public
(also referred to as “public accommodations” under the ADA). The ADA requires that businesses
open to the public provide full and equal enjoyment of their goods, services, facilities, privileges,
advantages, or accommodations to people with disabilities. Businesses open to the public must
take steps to provide appropriate communication aids and services (often called “auxiliary aids
and services”) where necessary to make sure they effectively communicate with individuals with
disabilities. For example, communication aids and services can include interpreters, notetakers,
captions, or assistive listening devices. Examples of businesses open to the public:
•
•
•
•
•
•

Retail stores and other sales or retail establishments;
Banks;
Hotels, inns, and motels;
Hospitals and medical offices;
Food and drink establishments; and
Auditoriums, theaters, and sports arenas.

A website with inaccessible features can limit the ability of people with disabilities to access a
public accommodation’s goods, services, and privileges available through that website—for
example, a veterans’ service organization event registration form.

For these reasons, the Department has consistently taken the position that the
ADA’s requirements apply to all the goods, services, privileges, or activities
offered by public accommodations, including those offered on the web.

How to Make Web Content Accessible to People with
Disabilities
Businesses and state and local governments have flexibility in how they comply
with the ADA’s general requirements of nondiscrimination and effective
communication. But they must comply with the ADA’s requirements.
The Department of Justice does not have a regulation setting out detailed standards , but the
Department’s longstanding interpretation of the general nondiscrimination and effective
communication provisions applies to web accessibility. 1
Businesses and state and local governments can currently choose how they will ensure that the
programs, services, and goods they provide online are accessible to people with disabilities.
Existing technical standards provide helpful guidance concerning how to ensure accessibility of
website features. These include the Web Content Accessibility Guidelines (WCAG) and the
Section 508 Standards, which the federal government uses for its own websites. Check out the
resources section for more references.

Even though businesses and state and local governments have flexibility in how
they comply with the ADA’s general requirements of nondiscrimation and
effective communication, they still must ensure that the programs, services, and
goods that they provide to the public—including those provided online—are
accessible to people with disabilities.

1

See 42 U.S.C. §§ 12132, 12182(a); 28 C.F.R. §§ 35.130, 35.160(a), 36.201, 36.303(c).

Businesses and state and local governments should consider a variety of website features when
ensuring that their websites are accessible. The resources section has links to organizations that
explain how to make websites accessible. Examples of what businesses should do to make
websites accessible include (but are not limited to) the following practices:
•

Color contrast in text. Sufficient color contrast between the text and the background
allows people with limited vision or color blindness to read text that uses color.

•

Text cues when using color in text. When using text color to provide information (such as
red text to indicate required form fields), including text cues is important for people who
cannot perceive the color. For example, include the word “required” in addition to red text
for required form fields.

•

Text alternatives (“alt text”) in images. Text alternatives convey the purpose of an
image, including pictures, illustrations, charts, etc. Text alternatives are used by people who
do not see the image, such as people who are blind and use screen readers to hear the alt
text read out loud. To be useful, the text should be short and descriptive.

•

Video captions. Videos can be made accessible by including synchronized captions that
are accurate and identify any speakers in the video.

•

Online forms. Labels, keyboard access, and clear instructions are important for forms to be
accessible. Labels allow people who are blind and using screen readers to understand what
to do with each form field, such as by explaining what information goes in each box of a job
application form. It is also important to make sure that people who are using screen
readers are automatically informed when they enter a form field incorrectly. This includes
clearly identifying what the error is and how to resolve it (such as an automatic alert telling
the user that a date was entered in the wrong format).

•

Text size and zoom capability. People with vision disabilities may need to be able to use
a browser’s zoom capabilities to increase the size of the font so they can see things more
clearly.

•

Headings. When sections of a website are separated by visual headings, building those
headings into the website’s layout when designing the page allows people who are blind to
use them to navigate and understand the layout of the page.

•

Keyboard and mouse navigation. Keyboard access means users with disabilities can
navigate web content using keystrokes, rather than a mouse.

•

Reporting accessibility issues. Websites that provide a way for the public to report
accessibility problems allow website owners to fix accessibility issues.

This is not a complete list of things to consider. There are many existing resources to help
businesses and state and local governments with making websites accessible to people with
disabilities, some of which are included at the end of this document.

Web Accessibility for People with Disabilities is a Priority
for the Department of Justice
When Congress enacted the ADA in 1990, it intended for the ADA to keep pace with the rapidly
changing technology of our times. Since 1996, the Department of Justice has consistently taken
the position that the ADA applies to web content. As the sample cases below show, the
Department is committed to using its enforcement authority to ensure website accessibility for
people with disabilities and to ensure that the goods, services, programs, and activities that
businesses and state and local governments make available to the public are accessible.

Title II Sample Cases
•

Project Civic Access: As part of the Department’s Project Civic Access enforcement
work, the Department has reached numerous agreements with cities and counties across
the country that include web accessibility requirements. For example, City and County of
Denver, Colorado, City of Jacksonville, Florida, and City of Durham, North Carolina.

•

Miami University in Ohio: The Department reached an agreement with Miami
University in Ohio to resolve the United States’ lawsuit alleging that the university
discriminated against students with disabilities by providing inaccessible web content
and learning management systems.

•

Nueces County, Texas: The Department reached an agreement with Nueces County,
Texas, to address claims that the County used an online conference registration form
that was not accessible to people with disabilities who use software that reads text out
loud.

•

Louisiana Tech: The Department reached an agreement with Louisiana Tech University
to address claims that the university violated the ADA by using an online learning
product that was inaccessible to a blind student.

Title III Sample Cases
•

Rite Aid Corporation: The Department reached an agreement with Rite Aid Corporation
to address accessibility barriers in Rite Aid’s COVID-19 Vaccine Registration Portal.

•

Teachers Test Prep, Inc.: The Department reached an agreement with Teachers Test
Prep, Inc., regarding complaints that the test prep company’s online video courses did
not provide captions and were inaccessible to people who are deaf.

•

HRB Digital and HRB Tax Group (H&R Block): The Department reached an agreement
with H&R Block to address claims that the company failed to code its website so that
individuals with disabilities could use assistive technology such as screen reader
software, refreshable Braille displays, keyboard navigation, and captioning.

•

Peapod: The Department reached an agreement with Peapod to address claims that its
online grocery delivery services were not accessible to some individuals with disabilities.

Resources
•

18F Accessibility Guide: a comprehensive accessibility guide with resources published by
18F, a digital services agency under the General Services Administration (GSA).

•

Digital.gov: this site, which is part of the Technology Transformation Services at the GSA,
has resources on design of products, devices, services, or environments for people with
disabilities.

•

Section 508 Information and Communication Technology Accessibility Standards:
standards published by the U.S. Access Board addressing access to information and
communication technology under Section 508 of the Rehabilitation Act of 1973.

•

Section508.gov: a website published by the GSA with tools and training on implementing
website accessibility requirements under Section 508.

•

Web Content Accessibility Guidelines (WCAG): guidelines published by the Web
Accessibility Initiative of the World Wide Web Consortium.

